Burr, J.:
In the spring of 1909 plaintiff executed and delivered to defendant Peter Linscheid a deed purporting to convey a lot of ground in the borough of Brooklyn, situated on the southerly side of Prospect avenue, beginning at a point eighty feet westerly from Sixth avenue, and being twenty feet wide in front on Prospect avenue and in the rear, and ninety feet four inches in depth on each side.
This action is brought to reform said deed.
The complaint alleges that it was the intent of the parties, the one to sell and the other to purchase, a lot of ground, with the house thereon, known as and by the street number 296 Prospect avenue; that said lot was only eighteen feet wide *255instead of twenty feet wide, and that the easterly boundary line thereof began at a point eighty-two feet distant from Sixth avenue, instead of eighty feet, and that by mutual mistake the deed was executed in form as above described.
Defendant answered pleading various defenses and denials, and setting up by way of counterclaim that at the time that the agreement for the purchase and sale of the property was entered into, plaintiff stated and represented to him that the lot was twenty feet wide and that the house upon the same was of the full width of the lot; that in ignorance of the real fact, and relying upon the statements and representations of the plaintiff, he agreed to purchase said property and to pay for the same the sum of $1,850, subject to an outstanding mortgage thereon for the sum of $3,850; that in fact the house upon the said lot of land did not exceed in width eighteen feet, and that by reason thereof the property was not worth the sum which he agreed to pay and did pay, and that by reason thereof he had been damaged in the sum of $1,000, for which sum he demanded recovery of plaintiff.
To this counterclaim plaintiff demurred upon the ground that it did not tend to diminish or defeat his recovery and did not state facts sufficient to constitute a cause of action. From an interlocutory judgment overruling the demurrer, plaintiff appeals.
That the counterclaim tends to defeat or diminish plaintiff’s recovery seems clear. In order to justify a judgment reforming an instrument on the ground of mistake, the mistake must be mutual and the paper as finally executed and delivered must fail to represent the actual intention of each of the parties thereto. (34 Cyc. 915; Avery v. Equitable Life Assurance Society, 117 N. Y. 451.) In his counterclaim defendant alleges that he intended to purchase a lot twenty feet wide, and supposed that he was purchasing a lot of such dimensions and that the deed as executed expresses his intention. Whatever plaintiff’s intention or understanding may have been, it is clear that there was no mutual mistake, and unless that is established plaintiff’s recovery will be wholly defeated.
But we are of the opinion that the facts stated in the counterclaim are insufficient to sustain an action for damages for *256deceit, because there is no allegation that plaintiff when he made the statement as to the size of the lot and of the house thereon, knew that such statements were false, or, in ignorance of the truth or falsity thereof and indifferent as to the fact, made such statement recklessly, paying no heed to the injury which might ensile. Such an allegation, or an allegation that the statement was fraudulently made, is absolutely essential. (Bradb. Rules Pl. 329; Kountze v. Kennedy, 141 N. Y. 124; McIntyre v. Buell, 132 id. 192; Inderlied v. Honeywell, 88 App. Div. 144;; Carr v. Sanger, 138 id. 32). For anything that appears in the statement of facts constituting the counterclaim, plaintiff in good faith and in an honest, although mistaken. belief as to its true dimensions represented to defendant that the house was twenty feet in width instead of eighteen feet. It may be Urged that this is improbable in view of the fact that plaintiff now claims that he never intended to convey a lot more than eighteen feet wide, but the sufficiency of the counterclaim must be determined by the allegations contained therein and so tested within the rule above ¡stated, these are insufficient.
The interlocutory judgment should be reversed, with costs, and plaintiff ’s demurrer to defendant’s counterclaim sustained, with costs, with leave to defendant to amend his answer within twenty days after service of a copy of the order to be entered herein upon payment of the costs of said demurrer and of this appeal.
Jeaks, P. J., Hirschberg, Woodward and Bich, JJ., concurred.
Interlocutory judgment reversed, with costs, and plaintiff’s demurrer to defendant’s counterclaim sustained, with costs, with leave to defendant to amend his answer within twenty days after service of a copy of the order to be entered herein upon payment of the costs of said demurrer and of this appeal.